





Exhibit 10.7




June 5, 2018


Bill Wafford
c/o Vitamin Shoppe, Inc.
300 Harmon Meadow Blvd.
Secaucus, NJ 07094
Re: Offer of Promotion
Dear Bill:
By this letter (the “Promotion Letter”), Vitamin Shoppe, Inc., a Delaware
corporation, and Vitamin Shoppe Industries Inc., a New York corporation
(together the “Companies”) are very pleased to offer you a promotion to the
position of Executive Vice President, Chief Financial Officer. Your start date
will be June 6, 2018.
Your employment will be governed by the terms of this Promotion Letter, the
offer letter dated June 27, 2017 (the “Offer Letter”), which remains in effect
except as modified by this letter, and the policies and plans of the Companies
as may be in effect from time to time, including without limitation, the
Standards of Business Conduct, the Health Enthusiast Handbook, the Dispute
Resolution Program, the Management Incentive Program, the Executive Severance
Pay Policy, and the Vitamin Shoppe 2009 Equity Incentive Plan, as amended and
restated through February 22, 2017 (the “Plan”) and related agreements.
The following will outline the general terms of our offer:
1.Position and Duties. You will serve as Executive Vice President, Chief
Financial Officer of each of the Companies and, in such capacity, will be
responsible for the general financial, affairs and management of the Companies,
will perform such duties as are customarily performed by an officer with similar
responsibilities of a company of a similar size, together with such other
responsibilities that may be assigned to you by the Chief Executive Officer and
the Board of Directors, and will have such power and authority as will
reasonably be required to enable you to perform your duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
you will at all times be subject to the authority of the Chief Executive Officer
and the Board of Directors. You shall not be permitted to engage in outside
business activities unless approved by the Companies; provided that you may
engage in charitable and community activities and manage your personal
investments so long as such activities do not, individually or in the aggregate,
interfere with the performance of your duties to the Companies. You agree to
devote substantially all of your business time, attention and services to the
diligent, faithful and competent discharge of such duties for the successful
operation of the Companies’ business. Notwithstanding the foregoing, upon the
approval of the Audit Committee of the Board of Directors, you may serve as a
director of a publicly traded company that is not


40933.2

--------------------------------------------------------------------------------





competitive, provided that such service does not interfere with your obligations
hereunder or otherwise create a conflict of interest.
2.Annual Bonus. Effective as of June 6, 2018, your target bonus under the
Management Incentive Plan (“MIP”) will increase from 45% to 50% of your eligible
earnings in each calendar year. From the beginning of the fiscal year through
June 5, 2018 you will participate at 45% target level commensurate with your
prior position with the Companies based on your year to date earnings. From June
6, 2018 through the end of the fiscal year, you will participate at the 50%
target level based on your earnings for the same period.
3.Long Term Incentive: You will be eligible to participate in The Vitamin
Shoppe’s long-term incentive program (“LTIP”). For 2019 you will be eligible for
a grant valued between $270,000 and $325,000, subject to approval of the
Compensation Committee of the Board of Directors. For all other years, whether
or not you are granted an award under the LTIP, the type of the award (cash,
equity or a combination of both), the amount of any such award and the terms of
vesting (e.g., time-based and/or performance-based vesting over a period of
continued employment) are each determined by the Compensation Committee of the
Board of Directors from time-to-time. Awards are subject to terms and conditions
that will be set forth in the award agreement and the equity incentive plan
pursuant to which the grant is made at that time and may include terms regarding
forfeiture and repayment provisions if you breach certain covenants regarding
confidentiality, trade secrets, non-competition or have engaged in fraud.
4.Promotion Equity Grant. Subject to the approval of the Compensation Committee
of the Board of Directors, after your start date, and in the ordinary course of
business, you will receive a one-time promotion grant/award of equity comprised
of restricted stock ($20,000) and performance stock units ($30,000). The one
time grant will be subject to terms and conditions of the Plan and the related
equity award agreements.
5.Repayment of Sign-On Cash Bonus and Relocation Benefits. You have received a
Sign-On Bonus (as defined in the Offer Letter) and certain relocation benefits
pursuant to the Offer Letter. Both the Sign-On Bonus and the relocation benefits
are subject to repayment obligations in the event you voluntarily resign your
employment or the Companies terminate your employment for certain reasons
pursuant to the terms and condition of Offer Letter and relocation agreement, as
the case may be. Notwithstanding such repayment obligations, you shall be
relieved of any obligation to repay the applicable portion of Sign-On Bonus and
the relocation benefits that remain subject to the repayment provision, in the
event that you resign your employment after any reduction in your Target Total
Direct Compensation (as hereinafter defined) by fifteen percent (15%) or more.
As used in this Promotion Letter, “Target Total Direct Compensation” means the
sum of your annual base salary, plus your target bonus as provided in Section 2,
plus the low end of the LTIP grant range as provided in Section 3, above.




2
40933.2

--------------------------------------------------------------------------------







6.General Provisions.
a.    All payments hereunder are subject to applicable federal, state and local
withholding, payroll and other taxes and other deductions.
b.    All references to the Offer Letter shall mean the Offer Letter as amended
hereby.
c.    This letter and the terms of your employment with the Companies shall be
governed by and construed in accordance with the laws of the state of New
Jersey, without giving effect to any conflict of law provisions thereof. Except
as provided in the Dispute Resolution Policy, disputes hereunder shall be heard
by the state or federal courts located in Hudson County, New Jersey.


Congratulations on your promotion.




VITAMIN SHOPPE, INC.


/s/ Teresa Orth
By:
Name: Teresa Orth
Its: SVP, HR
VITAMIN SHOPPE INDUSTRIES INC.
   
/s/ Teresa Orth
By:
Name: Teresa Orth
Its: SVP, HR


Acceptance:
I understand and accept the terms of my continued employment with Vitamin
Shoppe, Inc. and Vitamin Shoppe Industries Inc. as set forth herein. I
understand that by accepting this promotion, I agree to arbitrate any disputes
arising out of my employment as set forth in the Companies’ Dispute Resolution
Program. I further understand that my employment with the Companies is at-will,
which means that either I or the Companies may terminate the employment
relationship at any time, for any reason, with or without cause.


/s/ Bill Wafford      Date signed: 6/5/18
Bill Wafford







3
40933.2